In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 12-126V
                                      Filed: April 10, 2014
                                       Not for Publication


*************************************
AMBER BAKER, as Parent and                 *
Representative of OLIVER BAKER,            *      Damages decision based on stipulation; HiB
                                           *      vaccine; Prevnar vaccine; Polio vaccine;
               Petitioner,                 *      Rotavirus vaccine; Hepatitis B vaccine;
                                           *      DTaP vaccine; seizure disorder; infantile
 v.                                        *      spasms; developmental delay
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
               Respondent.                 *
                                           *
*************************************
Katherine D. Gonyea, Houston, TX, for petitioner.
Debra A. Filteau Begley, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On April 10, 2014, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that her son Oliver developed a
seizure disorder and/or infantile spasms that were caused by his February 25, 2009, receipt of
Haemophilus influenza B (“HIB”), Pneumococcal conjugate (“Prevnar”), Polio, Rotavirus,
Hepatitis B, and Diphtheria-Tetanus-acellular Pertussis (“DTaP”) vaccines. Petitioner further
alleges that Oliver developed developmental delays as sequelae of this alleged injury and that

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
Oliver experienced residual effects of this injury for more than six months. Respondent denies
that Oliver’s seizure condition and/or infantile spasms, the sequelae of either condition, or any
other condition, were caused by his February 25, 2009 vaccinations. Nonetheless, the parties
agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $99,663.18, representing compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a) (2006). The award shall be in the form of a
       check for $99,663.18 made payable to petitioner as guardian/conservator of Oliver’s
       estate; and

    b. a lump sum of $100,336.82, in the form of a check made payable jointly to petitioner and

                        TMHP/Medicaid
                        Attn: Tort Receivables
                        TPL/Tort Department
                        P.O. Box 202948
                        Austin, TX 78720-2948.

        Petitioner agrees to endorse this check to the State.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: April 10, 2014                                                              s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2